SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
On September 24, 1979, appellant killed his father and assaulted his mother and sister. Pursuant to a plea agreement, appellant pleaded guilty to first degree manslaughter, Minn.Stat. § 609.20(2) (1978), and two counts of second degree assault, Minn.Stat. § 609.222 (Supp.1979). Appellant received an indeterminate sentence of 1-15 years for the manslaughter conviction and two consecutive 1-5 year sentences for his assault convictions. Under this sentence, appellant’s targeted release date is August 31, 1987.
Appellant filed a petition on February 21, 1984 requesting resentencing under the Sentencing Guidelines. On May 31, 1984, the district court denied appellant’s request.
The district court found appellant failed to meet his burden of proving he is not a danger to the public and that resentencing would serve the welfare of society. See Minn.Stat. §§ 590.01, subd. 3, 590.04, subd. 3 (1982). The district court’s denial was based on (1) the nature of appellant’s offenses, (2) his criminal record, (3) serious disciplinary problems while in prison, and (4) a psychological evaluation indicating appellant is still prone to irrational, violent behavior.
DECISION
Appellant failed to show he would not be a danger to the public. The trial court properly refused to resentence appellant under the Sentencing Guidelines. State v. Champion, 319 N.W.2d 21, 23 (Minn.1982).
Affirmed.